TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-05-00443-CR



Brian Thompson, Appellant

v.

The State of Texas, Appellee



FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
NO. 2030759, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Appellant’s brief was due September 29, 2005.  Appellant’s appointed attorney, Mr.
Bruce P. Garrison, did not respond to this Court’s notice that the brief is overdue.
The appeal is abated for the district court to conduct a hearing to determine whether
counsel has abandoned the appeal.  Tex. R. App. P. 38.8(b)(2).  The court shall make appropriate
findings and recommendations.  If necessary, the court shall appoint substitute counsel who will
effectively represent appellant on appeal.  A record from this hearing, including copies of all findings
and orders and a transcription of the court reporter’s notes, shall be forwarded to the Clerk of this
Court for filing as a supplemental record no later than November 28, 2005.  Rule 38.8(b)(3).
 
                                                ___________________________________________
                                                Jan P. Patterson, Justice
Before Justices B. A. Smith, Patterson and Puryear
Filed:   November 2, 2005
Do Not Publish